


Exhibit 10.25

 

DEFERRAL AGREEMENT WORKSHEET

 

I, Joe M. Rodgers, a Director of AMR Corporation and American Airlines, Inc., do
hereby elect to defer the receipt of meeting and retainer fees for the year 2003
pursuant to one of the following plans (please check one if you wish to defer
2003 meeting and retainer fees):

 

ý                                    Deferred fees accrue interest at the prime
rate in effect, from time to time, at Chase Manhattan Bank, New York, New York.

 

or

 

o                                    The Stock Equivalent Purchase Plan.

 

1.                                       For how long do you want meeting and
retainer fees to be deferred? Until retirement year(s).

 

2.                                       At the conclusion of the deferral
period, how do you want the deferred funds paid out (for example, 100% lump sum,
25% per year, $          per month until all funds distributed, etc.)?

 

100% lump sum

 

3.                                       In the event of your death prior to the
deferred funds being completely distributed, who do you wish to designate as
your beneficiary?

 

Helen M. Rodgers

 

 

/s/ Joe M. Rodgers

 

 

Signature - Joe M. Rodgers

 

 

11/22/02

 

 

Date

 

 

--------------------------------------------------------------------------------
